Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed on 06/01/2022 has been entered.

Drawings
The replacement sheets of drawings were received on 06/01/2022.  These drawings are approved by the Examiner.

Information Disclosure Statement
The information disclosure statement filed on 03/22/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no Office Actions have been issued by the Office in the U.S. Patent Application serial No.s 17/684,466 & 17/691,163.  So the phrase “All Office Actions” is incorrected.  Applicant is required to list each Office Action in the Information Disclosure Statement for the Examiner to consider.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “may provide …” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ambrose (4,267,684) or Malone et al. (2003/0128898; hereinafter Malone) or, in the alternative, under 35 U.S.C. 103 as obvious over Ambrose or Malone'898 in view of The Official Notice and/or Todt (6,562,740).  
As to claim 1, 
to the extent that the Examiner can determine the scope of the claim, Ambrose discloses a package (102; Fig.s 4-6) for one or more articles (114) comprising a flexible inner sheet (104) having a first surface (the outer surface of the inner sheet as shown in Fig. 4), a second surface (the inner surface), an inner sheet first portion (the top portion; see Fig. 4 below), and an inner sheet second portion (the bottom portion); a flexible outer sheet (105) having an outer sheet first portion (the top portion as shown in Fig. 4 below), an outer sheet second portion (the bottom portion), at least a portion of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form at least one first primary expansion chamber therebetween (between the inner and outer sheets), and at least a part of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form at least one second primary expansion chamber therebetween; at least a portion of the second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir therebetween, and a closable opening (110) into which the one or more articles (114) may be inserted.  Ambrose further discloses the package made of flexible sheet material, preferably heat-sealable such as polyethylene (column 2, lines 36-38) which is considered equivalent to at least a portion of the inner sheet including a shrinkable material as claimed because the polyethylene material is a shrinkable material.  Ambrose further discloses at least one of the one or more first primary expansion chambers or one or more second primary expansion chambers may provide mechanical protection or shape to the package when in an expanded configuration (see Figs. 5-6).  
to the extent that the Examiner can determine the scope of the claim, Malone discloses a package (151; Fig.s 17-18) for one or more articles comprising a flexible inner sheet (52) having a first surface (the outer surface as shown in Fig. 18B), a second surface (the inner surface), an inner sheet first portion (the left side as shown in Fig. 18B), and an inner sheet second portion (the right side); a flexible outer sheet (107) having an outer sheet first portion (the left side as shown in Fig. 18B) and an outer sheet second portion (the right side), at least a portion of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form at least one first primary expansion chamber therebetween (between the inner and outer sheets), and at least a part of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form at least one second primary expansion chamber therebetween; at least a portion of the second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir therebetween, and a closable opening into which the one or more articles may be inserted.  Malone further discloses at least one of the one or more first primary expansion chambers or one or more second primary expansion chambers may provide mechanical protection or shape to the package when in an expanded configuration (Figs. 17-18).
To the extent that Ambrose or Malone'898 fails to show at least a portion of the inner sheet including a shrinkable material, The Official Notice is taken of an old and conventional practice of providing a protective device comprising a flexible sheet having at least a portion including a shrinkable material.  Todt, is cited by way of example only, teaches a protective device (10) comprising a flexible sheet (12) formed from a shrinkable, stretchable film.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Todt to modify the package of Ambrose or Malone'898 so the package is constructed with the inner sheet comprises at least a portion of a shrinkable material for better protecting the article disposed within the article reservoir.

    PNG
    media_image1.png
    280
    464
    media_image1.png
    Greyscale

As to claims 2 and 8, Ambrose further discloses an external wrap (106, Fig. 4; or 118, Fig. 6) surrounding at least a portion of the package as claimed.
As to claims 3 and 7, Ambrose further discloses an article retrieval feature such as by cutting the package that allows a user to open the package and retrieve the article from the article reservoir.  Malone'898 further discloses an article retrieval feature such as by opening the cover sections (135a, 135b) as claimed.
As to claim 4, Ambrose further discloses a secondary outer sheet material (106) disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers.  Malone'898 further discloses a secondary outer sheet material (54) disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers.  
As to claim 6, Ambrose discloses the inner sheet is configured to partially or fully immobilize the article disposed in the article reservoir (Fig. 6).
As to claim 9, Malone'898 further discloses the inner sheet is a different material than the outer sheet (107; [0066]).  Todt further teaches the protective device comprises an inner layer (12) formed from a different material than an outer layer (14; column 2, lines 25-33).
As to claim 10, to the extent that the package of Ambrose or Malone'898 fails to disclose the inner sheet includes one or more indicia disposed thereon, The Official Notice is taken of an old and conventional practice of providing a package having one or more indicia disposed thereon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the package of Ambrose or Malone'898 so the package is constructed with the inner sheet includes one or more indicia disposed thereon to provide more convenience for a user to review information about the package.

	Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not deemed to be persuasive because each of the package of Ambrose or Malone discloses or as modified comprises all the limitations as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736